UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 12, 2016 CELLULAR BIOMEDICINE GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 001-36498 86-1032927 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 19925 Stevens Creek Blvd., Suite 100 Cupertino, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(408) 973-7884 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. Attached as Exhibit 99.1 to this Current Report is the form of presentation that Cellular Biomedicine Group, Inc. (the “Company”) used in connection with its presentations, announcing 48-week clinical data from the Company’s Phase IIb clinical trial on its human adipose-derived mesenchymal progenitor cell (haMPC) Rejoin® therapy for Knee Osteoarthritis, to certain potential investors at the 8th Annual BioTech Showcase Conference held in San Francisco, California beginning on January 12, 2016. Item 9.01.Financial Statements and Exhibits. (d)Exhibits 99.1Presentation SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Cellular Biomedicine Group, Inc. Date: January 12, 2016 By: /s/ Bizuo (Tony) Liu Bizuo (Tony) Liu Chief Financial Officer
